IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ANDRE GAY,                              : No. 168 WAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
LT. KINSLEY AND DEPARTMENT OF           :
CORRECTIONS,                            :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.